Vacated
and Remanded and Memorandum Opinion filed November 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00680-CV
____________
 
TOMBACO INVESTMENTS, L.L.C., Appellant
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT APPRAISAL REVIEW
BOARD, Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2008-49920
 

 
MEMORANDUM
OPINION
This is an appeal from a
judgment signed June 2, 2009.
On November 5, 2009, the parties filed a joint motion
to set aside or vacate the judgment and remand the cause to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly, we vacate the judgment signed June 2, 2009, and
we remand the cause to the trial court for rendition of judgment in accordance
with the parties’ agreement.
PER CURIAM
 
 
Panel consists of Justices
Yates, Frost, and Brown.